Citation Nr: 1724411	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-06 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral plantar fasciitis and bilateral calcaneal spurs, currently rated as noncompensable from November 1, 2010, to May 13, 2015.

2.  Entitlement to an increased disability rating for right knee degenerative arthritis, currently rated as 10 percent disabling since November 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis and bilateral calcaneal spurs and assigned a noncompensable rating, effective November 1, 2010.  This rating decision also granted the Veteran's claim of entitlement to service connection for right knee degenerative arthritis and assigned a noncompensable rating, effective November 1, 2010.

In a February 2013 rating decision, a Decision Review Officer (DRO) assigned an increased disability rating of 10 percent, effective November 1, 2010, for the Veteran's right knee degenerative arthritis.  As the increased rating awarded by the DRO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2016 rating decision, the RO assigned an increased disability rating of 50 percent, effective May 13, 2015, for the Veteran's bilateral plantar fasciitis and bilateral calcaneal spurs.  The Veteran is presumed to be seeking the maximum possible rating absent a clear indication to the contrary.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In November 2016, the Veteran testified at his Board hearing that he was satisfied with the assigned 50 percent disability rating, effective May 13, 2015; however, he still disagreed with the assigned noncompensable rating prior to that date.  As such, the Board finds that the Veteran has expressed satisfaction with the assigned 50 percent disability rating for bilateral plantar fasciitis and bilateral calcaneal spurs, effective since May 13, 2015, and is not seeking a higher evaluation after May 13, 2015.  However, as the June 2016 rating decision did not represent a total grant of the benefits sought on appeal and the Veteran explicitly expressed his dissatisfaction with the assigned noncompensable disability rating, the claim for increase prior to May 13, 2015 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for right knee degenerative arthritis, currently rated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to May 13, 2015, the Veteran's bilateral plantar fasciitis with calcaneal spurs was, at worst, primarily manifested by pain accentuated on use, mild tenderness in the plantar fasciae, and the weight-bearing line falling over the great toe; there was no evidence of marked deformity (pronation, abduction, etc.), inward bowing of the tendo achillis, characteristic callosities, indication of swelling on use, or pain on manipulation; and, the Veteran's symptoms were not relieved by orthotics.


CONCLUSION OF LAW

The criteria for an initial compensable rating of 10 percent, but no higher, for bilateral plantar fasciitis and bilateral calcaneal spurs, prior to May 13, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the Veteran filed an original disability claim under the pre-separation program in April 2010.  This program provided the Veteran with all required notice, including notification regarding what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the Veteran appealed the assigned initial disability rating following the grant of service connection for bilateral plantar fasciitis and bilateral calcaneal spurs.  Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (a)(1); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA treatment records, private medical records, and his contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided with multiple VA examinations, including in May 2010, February 2013, March 2014, and May 2016.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating for Bilateral Plantar Fasciitis with Calcaneal Spurs

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected bilateral plantar fasciitis with calcaneal spurs is currently rated as noncompensable from November 1, 2010, and 50 percent disabling since May 13, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5726.

Under Diagnostic Code 5276, a noncompensable rating is warranted for acquired flatfoot that is mild in severity, which is relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A ten percent rating is warranted for moderate flatfoot with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether presented bilaterally or unilaterally.  Id.

A 30 percent disability rating is warranted for severe bilateral flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.

A 50 percent rating is warranted for pronounced bilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.  Id.

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.  Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

In connection with the pre-separation program, the Veteran was provided with a VA examination in May 2010.  The Veteran described the pain in his feet as burning, sharp, aching, and cramping.  He further reported the pain in his feet as intermittently occurring roughly two to three times a week, while lasting eight to ten hours, and stated that he is able to function with medication.  He reported difficulty with prolonged standing, walking, and running.  The Veteran noted that despite being provided with shoe inserts, they only provided a temporary improvement of the symptoms.

The results from the physical examination revealed evidence of mild tenderness in the plantar fasciae, but the examiner indicated that there was no evidence of : pes planus; hallux valgus; tenderness in the metatarsal heads; high-arch or claw-foot deformities; interdigital neuroma; hallux rigidus or pes cavus; painful motion, edema, or disturbed circulation; hammertoe deformities; inversion or eversion deformities; or, ankylosis.  The examiner found that the Veteran had a diagnosis of bilateral plantar fasciitis with calcaneal spurs.  The examiner indicated that the weight bearing alignment of the Achilles tendon is good.  The examiner noted that the Veteran would require shoe padding for improvement of the symptoms.

An April 2011 VA treatment record notes that the Veteran had tried gel orthotics to treat his diagnosis of plantar fasciitis, but they were "minimally helpful."  A follow-up appointment with the podiatrist in May 2011 indicates that the Veteran had tried over-the-counter "powerstep inserts, but it did not help."

The Veteran was provided with a VA examination in February 2013.  The examiner noted that the Veteran was diagnosed with bilateral plantar fasciitis and indicated that the severity of his bilateral plantar fasciitis was mild.  The examiner noted that the Veteran's current treatment consisted of shoe inserts and indicated that they were helpful.  The examiner further indicated that the Veteran's bilateral plantar fasciitis does not negatively impact his ability to work or participate in functional activities.  

The Veteran was provided with a VA examination in March 2014.  The Veteran reported that he had been treated for plantar fasciitis during service and was given various insoles.  He indicated that the pain in both feet has gotten better.  He also reported that his foot condition results in a difficulty with prolonged standing.

The results from the physical examination showed that the Veteran has a diagnosis of bilateral plantar fasciitis with pain accentuated on use of the feet.  The examiner indicated that the Veteran's symptoms were relieved by arch supports.

There was no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, indication of swelling on use, characteristic callosities, extreme tenderness of the plantar surface on either foot, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There was no forefoot or midfoot malalignment, instability, or weakness.  The examiner noted that the location of the weight-bearing line was over the great toe on both feet.

The Veteran was provided with a VA examination in May 2016.  The Veteran complained of progressive bilateral heel pain, stiffness, and weakness.  He denied interval trauma, surgery, or articular injection.  The Veteran also indicated that his foot condition limits prolonged walking and standing.

The results from the physical examination showed that the Veteran has a diagnosis of bilateral plantar fasciitis with pain accentuated on use and extreme tenderness of the plantar surfaces on both feet.  The examiner indicated that the Veteran's symptoms were not relieved by arch supports, built-up shoes, or orthotics.

There was no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, indication of swelling on use, characteristic callosities, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation; and, the location of the weight-bearing line was not over or medial to the great toe on either foot.  There also was no forefoot or midfoot malalignment, instability, or weakness.

There was evidence of pain with both feet, which contributed to functional loss and pain on weight-bearing in both feet.  The examiner indicated that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when either foot is used repeatedly over time.

The Board notes that the May 2010, February 2013, March 2014, and May 2016 VA examination reports are highly probative, as they were prepared by medical professionals who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of his service-connected bilateral plantar fasciitis with calcaneal spurs.  Further, the VA examiners' findings are largely consistent across all four reports and are supported by other evidence.

In order to warrant an increased rating under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired flatfoot was moderate in severity with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, whether presented bilaterally or unilaterally.

Here, the Board concludes that the evidence of record supports a 10 percent rating, but no higher, under Diagnostic 5276 from November 1, 2010 to May 13, 2015.

In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that his symptoms pertaining to his bilateral plantar fasciitis were not relieved by built-up shoe or arch support.  As noted above, despite the February 2013 VA examination report indicating that the Veteran's symptoms were relieved by orthotics, the other evidence of record suggests that they were in fact not relieved by orthotics.  Further, the results from the March 2014 physical examination showed that the location of the weight-bearing line was over the great toe on both feet and that there was pain accentuated on use of both feet.

However, despite this symptomatology, there was no evidence of inward bowing of the tendo achillis or pain on manipulation of the feet, which are both symptomatic of a 10 percent evaluation under Diagnostic Code 5276.  Further, the location of the weight-bearing line was only shown to be located over or medial to the great toe on one occasion.  Although the Veteran did not meet all of the criteria for a 10 percent rating, the Board concludes that the overall evidence more nearly approximates the criteria for a 10 percent rating, because it does not appear from the evidence of record that his symptoms were relieved by built-up shoe or arch support.

The Board notes that there was no objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation, indication of swelling on use, or characteristic callosities at any time during the period, which are all symptomatic of a 30 percent rating.  Additionally, aside from extreme tenderness of the plantar surface of both feet being shown during the May 2016 VA examination, this symptom was not found at any other time during the period and there was no evidence of marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation, which would be symptomatic of a 50 percent rating.  Thus, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

As discussed above, the Board again notes that the Veteran expressed satisfaction with the assigned 50 percent disability rating for his bilateral plantar fasciitis with calcaneal spurs, effective since May 13, 2015.  Accordingly, the Board will not address whether a higher rating is warranted since May 13, 2015.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

The Veteran's disability does not warrant a change in Diagnostic Code.  Diagnostic Code 5276 specifically addresses his diagnosed bilateral plantar fasciitis with calcaneal spurs.  Because symptoms from plantar fasciitis are all contemplated by Diagnostic 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's disability to DC 5284, because that would amount to rating his bilateral plantar fasciitis by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").

Further, the Veteran is separately service-connected for degenerative joint disease of the first metatarsophalangeal joint in both feet.  Thus, Diagnostic Code 5280 is not applicable.  Moreover, the Veteran is not service-connected for weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe affecting all toes, or malunion or nonunion of tarsal or metatarsal bones, and, therefore, a higher rating is not warranted under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Therefore, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with the bilateral plantar fasciitis with calcaneal spurs have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the disability is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the Veteran's bilateral plantar fasciitis disability on appeal.

III.  Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability which was primarily productive of pain, including pain on movement.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  11 Vet. App. 181 (1998).  Moreover, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has he cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted. 

The Board acknowledges that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63   (2012); see also, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.").  However, in this case, Diagnostic Code 5276 specifically sets forth separate rating criteria if there is only unilateral flatfoot and if, as in this case, there is bilateral disability. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.

Therefore, referral of the claim for extraschedular consideration is not warranted.

TDIU is an element of all appeals for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran has not contended, and the evidence does not indicate, that he is unemployable as a result of his bilateral plantar fasciitis with calcaneal spurs.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any ratings higher than those currently assigned, the doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, from November 1, 2010 to May 13, 2015 for bilateral plantar fasciitis with calcaneal spurs, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the findings from the Veteran's most recent May 2016 VA examination for his right knee disability and concludes that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159 (c)(4).

While on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from May 2016 to the present.  Ask the Veteran to provide, or authorize VA to obtain, any private medical records regarding treatment for his right knee arthritis.  All efforts to obtain these records should be documented in the claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee degenerative arthritis.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should provide the range of motion of the Veteran's right knee and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for any opinion given.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


